Citation Nr: 0110280	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  95-41 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for neck pain due to an 
undiagnosed illness.  

2.  Entitlement to service connection for boils of the groin 
and arm due to an undiagnosed illness.  

3.  Entitlement to service connection for insomnia due to an 
undiagnosed illness.  

4.  Entitlement to service connection for tension headaches 
due to undiagnosed illness.  

5.  Entitlement to service connection for bronchial asthma.  

6.  Entitlement to service connection for a hiatal hernia.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran had active duty in the military from October 1990 
to June 1991.  She also had several unverified periods of 
active and inactive duty training.  The veteran served in 
Southwest Asia in support of Operation Desert Shield/Desert 
Storm, between November 30, 1990 and May 4, 1991.  

This case was originally denied at the Board of Veterans' 
Appeals (Board) in decision dated February 26, 1999.  Just 
prior to that decision, on February 3, 1999, the veteran 
requested a hearing.  However, no hearing was afforded before 
the Board's decision.  No hearing was provided until December 
2000.  

As a consequence, the veteran's representative, at the 
hearing filed a motion to vacate the Board's February 1999 
decision.  This testimony, when reduced to writing by hearing 
transcript, meets the requirement that a motion be in writing 
as of the date of certification of transcript.  C.f. Tomlin 
v. Brown, 5 Vet. App. 355 (1993).  The Board's February 26, 
1999 decision was vacated by the Board in February 2001.  

I note that with respect to the claim for service connection 
for a hiatal hernia, the issue was remanded in February 1999 
and February 2000 for the purpose of obtaining medical 
examination with opinion as well as for the purpose of 
granting the veteran an opportunity to provide testimony at a 
hearing.  At the December 2000 hearing, the veteran's 
representative argued that the April 1999 VA examination 
report failed to include the medical opinion requested in the 
February 1999 remand.  I agree.  The Court has held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  As a consequence, the 
April 1999 VA examination report should be augmented to 
include the requested medical opinion.  

In addition, the veteran is advised that, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the examiner who 
evaluated the veteran at April 1999 VA 
examination to offer an opinion with 
respect to whether the veteran suffers 
from any gastrointestinal disorders, such 
as GERD or a hiatal hernia.  If any such 
disorders are diagnosed, the examiner 
should render an opinion as to whether 
there is an etiological relationship 
between any currently diagnosed disorders 
and symptoms noted in service.  The claims 
folder should be made available to the 
examiner for use in studying the case.  If 
the physician who originally examined the 
veteran is unavailable, then the medical 
evidence should be reviewed by another 
physician.  If the requested opinion 
cannot be obtained without scheduling 
another examination, then one should be 
scheduled.  The basis for the opinion 
should be set forth in detail.  

3. Thereafter, the RO should readjudicate 
the claims.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If an examination is scheduled, the appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




